Citation Nr: 1107523	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  08-14 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 
1976, and from November 1977 to November 1980.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from November 2006 and April 2007 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which, inter alia, denied the 
Veteran's June 2006 claim for service connection for peptic ulcer 
disease on the basis that, since the December 1982 rating 
decision denying the claim, new and material evidence had not 
been received to reopen it.

In September 2008, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge in Washington, DC (Central Office 
hearing).  A copy of the hearing transcript has been associated 
with the record.

The case was previously before the Board in October 2008.  At 
that time, the Board, inter alia, reopened and remanded the issue 
of service connection for peptic ulcer disease to the RO for 
additional development.  The case has been returned to the Board 
for further appellate consideration.

Additional documents were submitted after the issuance of the 
December 2010 supplemental statement of the case.  The submission 
of such evidence was accompanied by a waiver of RO consideration 
dated February 2011.  38 C.F.R. 
§ 20.1304(c) (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Peptic ulcer disease is not shown by competent or credible 
evidence to be related to the Veteran's active military service 
or to any incident therein.


CONCLUSION OF LAW

Peptic ulcer disease was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Letters dated July 2006, January 2007, February 2008, and October 
2008, provided to the Veteran before the November 2006 rating 
decision, the April 2007 rating decision, the March 2008 
statement of the case, and the December 2010 supplemental 
statement of the case, respectively, satisfied VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since 
they informed the Veteran of what evidence was needed to 
establish his claim, what VA would do and had done, and what 
evidence he should provide.  The letters also informed the 
Veteran that it was his responsibility to help VA obtain medical 
evidence or other non-government records necessary to support his 
claim.

The Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service-connection claim, 
including the degree of disability and the effective date of an 
award.  The Veteran was provided with such notice in July 2006, 
January 2007, February 2008, June 2008, and October 2008, prior 
to the initial rating decision in November 2006.

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's available service treatment 
records, VA treatment records, and private treatment records have 
been obtained.

The Board has considered that no records of the Veteran's 
reported treatment from the Martinsburg VA Medical Center (VAMC) 
dated November 1981, or from the Jacksonville Naval Hospital, are 
available.  Under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. 
§ 3.159(c)(2), VA is required to make as many requests as are 
necessary to obtain relevant records from a Federal department or 
agency.  VA will end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records sought 
do not exist, or that further efforts to obtain those records 
would be futile.  Cases in which VA may conclude that no further 
efforts are required include those in which the Federal 
department or agency advises VA that the requested records do not 
exist, or the custodian does not have them.

In November 2008, in response to the AOJ's request for the 
Veteran's medical records, the Jacksonville Naval Hospital 
replied that "Our system reflects no records on file for this 
patient."  Additionally, the Martinsburg VAMC informed VA that 
there were "no records" of treatment of the Veteran at that 
facility.  In light of the Jacksonville Naval Hospital and the 
Martinsburg VAMC's responses, the Board finds no basis for 
further pursuit of these records, as such efforts would be 
futile.  38 C.F.R. §§ 3.159(c)(2), (3).

Where, as here, a Veteran's records may have been lost while in 
the government's possession, VA has a heightened duty to assist 
the Veteran by advising him of alternative forms of evidence that 
can be developed to substantiate the claim, and explaining how 
service records are maintained, why the search was a reasonably 
exhaustive search, and why further efforts to locate the records 
would not be justified.  Dixon v. Derwinski, 3 Vet. App. 261, 
263-264 (1992).  In addition, VA has heightened duties to 
consider the benefit of the doubt rule, assist in developing the 
claim, and explain its decision.  Cromer v. Nicholson, 19 Vet. 
App. 215 (2005); Washington v. Nicholson, 19 Vet. App. 362, 370-
71 (2005).  No presumption, either in favor of the claimant or 
against VA, arises when there are lost or missing service 
records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005) (Court 
declined to apply "adverse presumption" against VA where 
records had been lost or destroyed while in Government control 
because bad faith or negligent destruction of the documents had 
not been shown).  In this case, VA advised the Veteran of 
numerous examples of evidence that could be developed to 
substantiate his claims in its July 2006, January 2007, February 
2008, and October 2008 letters.  Moreover, in the above 
paragraph, VA explained that it had contacted the Jacksonville 
Naval Hospital and Martinsburg VAMC, and did not stop contacting 
them until a reply was received; that the search was therefore a 
reasonably exhaustive search under 38 U.S.C.A. § 5103A(b) and 
38 C.F.R. § 3.159(c)(2); and that further efforts to locate the 
records would not be justified because those institutions did not 
have the requested records.  Dixon v. Derwinski, 3 Vet. App. 261, 
263-264 (1992).

The Veteran has not reported that he is in receipt of Social 
Security Administration (SSA) benefits for his claimed peptic 
ulcer disease.  Absent any evidence showing that the Veteran is 
in receipt of said benefits for his claimed disorder, VA need not 
attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 
1317, 1323 (2010).

The Board is also satisfied as to compliance with its October 
2008 remand directives.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) 
(finding that only substantial compliance, rather than strict 
compliance, with the terms of a Board engagement letter 
requesting a medical opinion is required).  The Board finds that 
the AOJ made reasonable attempts to obtain all records cited by 
the Veteran, including any records of his treatment in service at 
the United States Naval Hospital in Jacksonville, Florida, and 
his November 1981 VA treatment records from Martinsburg, West 
Virginia.  The Board further finds that the VA examination 
reports dated September 2010 and October 2010 substantially 
comply with the Board's remand directives.  Overall, the Board is 
satisfied that all relevant evidence identified by the appellant 
has been secured, and that the duty to assist has been met.  38 
U.S.C.A. § 5103A.

Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.1(k), 3.303(a).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and a nexus between the in-service injury or disease 
and the current disability, established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from active duty service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.307(a); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, including 
peptic [gastric or duodenal] ulcers).  This presumption, however, 
is rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis:  Service Connection for Peptic Ulcer Disease

The Veteran's service treatment records show some evidence of 
abdominal pain, but no diagnosis of peptic ulcer disease, during 
service.

In his October 1974 Report of Medical Examination at enlistment, 
the clinician found that the Veteran's abdomen and viscera were 
normal.  In his October 1974 Report of Medical History, the 
Veteran checked a box indicating that he did not have, and had 
never had, "stomach, liver, or intestinal trouble."

In his September 1976 Report of Medical Examination prior to 
separation, the clinician found that the Veteran's abdomen and 
viscera were normal.  In his September 1976 Report of Medical 
History, the Veteran checked a box indicating that he did not 
have, and had never had, "stomach, liver, or intestinal 
trouble."

In his November 1977 Report of Medical Examination, the clinician 
found that the Veteran's abdomen and viscera were normal.  In his 
November 1977 Report of Medical History, the Veteran checked a 
box indicating that he did not have, and had never had, 
"stomach, liver, or intestinal trouble."

An in-service clinician treated the Veteran for abdominal pain in 
the right lower quadrant of his abdomen in August 1980.  The 
Veteran reported that he had been having sharp pain there for one 
day, and that the pain was present with movement.  The Veteran 
reported no complaints of diarrhea or constipation, no 
hyperactive bowels, no anorexia, and normal urine and stools.  
The Veteran's abdomen was tender to palpation, and pain in the 
left lower quadrant of his abdomen radiated to the right lower 
quadrant.

In his October 1980 Report of Medical Examination prior to 
separation, the clinician found that the Veteran's abdomen and 
viscera were normal.  In his October 1980 Report of Medical 
History, the Veteran checked a box indicating that he did not 
have, and had never had, "stomach, liver, or intestinal 
trouble."

Following service, the Veteran received treatment for his 
abdominal pain from a VA clinician at the VAMC in Martinsburg, 
West Virginia in December 1981.  The clinician noted that the 
Veteran's past history revealed acute gastroenteritis one month 
prior to admission to the hospital.  The clinician found that the 
Veteran's abdomen showed tenderness in both lower quadrants, 
especially on the right side.  The clinician diagnosed the 
Veteran with acute appendicitis, and he was brought to the 
emergency room for an appendectomy (removal of the appendix).

In February 1982, a VA clinician recorded that the Veteran 
started having variable upper abdominal cramps with pain and 
burning in service in 1979.  He noted that, in 1980, the Veteran 
had acute lower abdominal pain on board ship, and was immediately 
evacuated to the U.S. Naval Hospital in Jacksonville, Florida, 
with the impression of acute appendicitis.  The Veteran began to 
feel better during his 2-3 days in the hospital, and no surgery 
was performed.  The Veteran continued to have chronic upper 
gastrointestinal (GI) distress, relieved with Maalox, through his 
separation from service in November 1980.  The Veteran was 
hospitalized at VAMC Martinsburg, West Virginia, From November 
11, 1981 through November 13, 1981 for acute gastroenteritis.  He 
was readmitted from December 12, 1981 through December 18, 1981, 
during which time VA clinicians diagnosed him with acute 
appendicitis, and performed an appendectomy.  The Veteran 
reported that he still will occasionally take Maalox for upper GI 
symptoms.  The clinician noted that the Veteran's post-operative 
period has been uneventful, that he is on no regular medications, 
and that he reported not being handicapped in his job.

In a VA Compensation and Pension (C&P) report dated February 
1982, the examiner recorded that the Veteran had reported a 
history of peptic ulcer disease, but also noted that he found no 
evidence of any ulcer after x-ray testing.

An October 1998 bill from the Blue Ridge Anesthesia Association 
shows that the Veteran underwent the repair of a stomach lesion 
that month.

The Veteran reported that he had upper abdominal pain and 
diarrhea every day since his stomach surgery for peptic ulcer 
disease (PUD) at Washington County hospital in 2000, according to 
a June 2006 VA clinician's report.  The VA clinician found that 
x-rays showed a non-specific bowel gas pattern.  The VA clinician 
ruled out (R/O) dumping syndrome status-post (S/P) gastrectomy.

The Veteran filed a claim for service connection for peptic ulcer 
disease in June 2006.  In a November 2006 letter, the Veteran 
wrote that, after service, he was hospitalized for a couple of 
weeks for peptic ulcer disease.  The Veteran asserted that his 
peptic ulcer disease "began while [he was] on active duty.  The 
hospital records will verify that."  The Board finds that the 
Veteran's assertion cannot support a grant of service connection.  
Specifically, the assertion is not found to be credible because 
there is no record of a diagnosis of peptic ulcer disease during 
service, and because no clinician during or after service has 
attributed the Veteran's peptic ulcer disease to his time in 
service.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a 
layperson's account of what a doctor purportedly said is too 
attenuated and inherently unreliable to constitute medical 
evidence).

In November 2006, the Veteran told a VA clinician that he had 
been experiencing epigastric and right infraumbilical pain for 
more than 20 years.  The Veteran reported that, after his 1999 
gastric surgery, he began experiencing nausea after eating and 
early satiety.  He further reported experiencing diarrhea two to 
four times per day.  The Veteran declined an upper 
gastrointestinal series (UGI) and a nuclear stress test.  The VA 
clinician noted the Veteran's history of peptic ulcer disease, 
his appendectomy, and his partial gasterectomy in 1999.  The 
clinician diagnosed the Veteran with abdominal pain.  She noted 
that "This has been present for 20 years....The exact nature of 
this pain, however, is unclear.  It antecedes his gastric surgery 
and has little to no relationship to food, position, [etc.]."  
The clinician also diagnosed the Veteran with diarrhea, which 
began following his surgery, and "may be due to bacterial 
overgrowth....There are [also] cases of celiac disease that have 
been unmasked following gastric surgery [and] therefore this may 
be a consideration."

The Veteran asserted in June 2007 that "I was seen several 
time[s] for stomach problems while in the service.  It was not 
until I was out of the military service and using the VAMC 
facilities that my Peptic Ulcer was looked at."  In a February 
2008 letter, the Veteran wrote that "while on active duty I was 
seen numerous times for stomach problems.  They were unable to 
diagnose the problem.  I left active duty [in] 1980, and was seen 
immediately after active duty at the VAMC Martinsburg.  I was 
diagnosed within a year of leaving active duty."  As noted 
above, the claims file includes documentation, dated December 
1981 and February 1982, showing that the Veteran was hospitalized 
at VAMC Martinsburg, West Virginia, from November 11, 1981 
through November 13, 1981 for acute gastroenteritis.  He was 
readmitted from December 12, 1981 through December 18, 1981, 
during which time VA clinicians diagnosed him with acute 
appendicitis, and performed an appendectomy.  No diagnosis of 
peptic ulcer disease was made at that time, or within one year of 
his separation from service.  The Board finds that the Veteran's 
assertion that he was diagnosed with peptic ulcer disease within 
one year of service is not credible because there is no record of 
a diagnosis of peptic ulcer disease within one year of service, 
and because the VA clinician who treated the Veteran for 
gastrointestinal problems in December 1981-more than one year 
after service-did not diagnose him with peptic ulcer disease, or 
note any history thereof within one year of service.  Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995)

In his April 2008 substantive appeal, the Veteran stated that he 
first had stomach problems during his service in Budugin, 
Germany, from 1974 through 1976.  The Veteran reported having no 
further stomach problems between his separation from service in 
October 1976, and his return to service in November 1977.  The 
Veteran noted that his stomach problems began again during his 
second time of service, and that he was treated in service at the 
Jacksonville, Florida VAMC for appendicitis.  He further reported 
that his stomach problems returned in 1981, at which time a 
clinician at the VAMC in Martinsburg, West Virginia, performed an 
appendectomy, and, according to the Veteran, "diagnosed me with 
a peptic ulcer."  As noted above, the Veteran's VA treatment 
records dated December 1981 and February 1982 clearly indicate 
that he was treated for acute gastroenteritis from November 11, 
1981 through November 13, 1981, and for acute appendicitis from 
December 12, 1981 through December 18, 1981.  Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).

At his September 2008 Board hearing, the Veteran again asserted 
that he was diagnosed with a peptic ulcer within a year of 
separation from service.  Id. at pp. 9, 12.  He also alleged that 
his stomach symptoms in service were indicative of peptic ulcer 
disease.  Id. at p. 10.  The Veteran noted that he was not 
diagnosed with peptic ulcer disease during service.  Id. at p. 
11.  He reported that he was treated for gastrointestinal 
symptoms in service with Maalox.  Id. at p. 11.

VA provided the Veteran with a C&P examination regarding his 
claimed peptic ulcer disease in August 2010.  The VA examiner 
noted that the Veteran had a history of peptic ulcer disease, 
status-post pyloroplasty (surgery to widen the opening in the 
lower part of the stomach [pylorus] so that the stomach contents 
can empty into the small intestine) and vagotomy (surgical 
cutting of the vagus nerve to reduce acid secretion in the 
stomach) in 1999 due to a perforated gastric ulcer.  The examiner 
also noted that after the Veteran's surgery for a perforated 
peptic ulcer in 1999, he reported chronic diarrhea, early 
satiety, and nausea over several years.  However, the VA examiner 
did not provide an opinion regarding the etiology of the 
Veteran's peptic ulcer disease.

Consequently, VA provided the Veteran with a second C&P 
examination regarding his claimed peptic ulcer disease in October 
2010.  The examiner, a physician, reviewed the claims file.  The 
examiner described in detail the Veteran's August 1980 record of 
treatment for abdominal pain during service.  Furthermore, the 
examiner included selected relevant past VA treatment records in 
her report.  The examiner described the results of GI series and 
barium swallow (BS) testing in September 2010, and a colonoscopy, 
biopsy, hot biopsy polypectomy, and snare polypectomy in October 
2010.  Based on the results of the testing and her examination of 
the Veteran, the examiner diagnosed him with chronic gastritis 
with a history of peptic ulcer disease.  The VA examiner opined 
that the Veteran's peptic ulcer disorder was not caused by or a 
result of, or permanently aggravated by, his service, because 
"the symptoms described by the Veteran in 1980 were not 
consistent [with] classic ulcer symptoms or the overlap 
symptoms."  The examiner's opinion was also based on her 
application of the medical literature, "Clinical manifestations 
of peptic ulcer disease," written by a physician and Professor 
of Medicine at the University of California Los Angeles Center 
for Health Sciences.

The October 2010 VA examiner also diagnosed the Veteran with 
organisms suggestive of H. pylori, Barrett's esophagus, tubular 
adenoma of the ascending colon, and tubular adenoma of the 
sigmoid colon.  The examiner opined that these disorders were not 
related to, caused by, or permanently aggravated by military 
service, because there was no documentation of those disorders in 
the Veteran's service treatment records.

Because the Veteran's October 2010 C&P examination was conducted 
by a competent physician who fully described the functional 
effects caused by the Veteran's disorder on his occupational 
functioning and daily activities, the Board finds that the 
Veteran's examination was adequate.  Martinak v. Nicholson, 21 
Vet. App. 447, 455-56 (2007).  Moreover, the VA examiner 
considered the Veteran's claims file and medical history in the 
report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the 
VA examiner provided an etiological opinion, complete with the 
rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  The Board further finds that the VA examiner's 
medical findings are credible, based on their internal 
consistency and the VA examiner's duty to offer truthful 
opinions.  Consequently, the Board assigns considerable probative 
value to the VA examiner's report.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the October 2010 VA examiner is so 
qualified, her medical opinions constitute competent medical 
evidence.

The Veteran asserted in December 2010 that his attending 
physician told him that a "biopsy with scrape cultures must be 
taken and tested" in order to positively diagnose peptic ulcer 
disease.  The Board notes that the results of the Veteran's 
biopsies were discussed in his October 2010 VA examination.  To 
the extent that the Veteran is asserting that insufficient 
testing was done in service to obtain a diagnosis of peptic ulcer 
disease, the Board notes that the October 2010 VA examiner did 
not find insufficient evidence in the Veteran's service treatment 
records to render an etiological opinion.

Also in December 2010, the Veteran asserted that his attending 
physician told him that the H. pylori diagnosed at his October 
2010 C&P examination was caused by contaminated food or water, 
and the Veteran stated that he was "exposed to both while 
serving overseas."  The Board finds that the Veteran is not 
competent to observe whether he ingested H. pylori during 
service, or to opine on what types of environmental exposures 
during and after service caused his H. pylori.  38 C.F.R. 
§ 3.159(a)(1).

The Veteran again asserted in December 2010 that he has been 
treated at the Martinsburg VAMC for peptic ulcer disease from 
1981 to the present.  As explained above, the evidence of record, 
including his December 1981 VA treatment report, contradicts this 
contention.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  In 
January 2011, the Veteran quoted the Board's October 2008 remand 
to show that a VA examiner in February 1982 had recorded that the 
Veteran had a history of peptic ulcer disease.  While accurate, 
this fact is unavailing to the Veteran both because February 1982 
was more than one year after his November 1980 separation from 
service, and because, in that same report, the VA examiner found 
no x-ray evidence of any ulcer.

The Board finds that the Veteran is competent to report that he 
experienced stomach pain during service.  Likewise, the Veteran's 
spouse is competent to observe the Veteran's behavior after 
service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) 
("Competent lay evidence" is evidence provided by a person who 
has personal knowledge derived from his own senses); 38 C.F.R. 
§ 3.159(a)(2) ("Competent lay evidence" is any evidence not 
requiring that the proponent have specialized education, training 
or experience, but is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be observed 
and described by a lay person.)  See also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional).

However, the Veteran's own determination about the etiology of 
his peptic ulcer disease and H. pylori is outweighed by the more 
probative findings of the October 2010 VA examiner, because her 
determinations are based on greater medical knowledge and 
experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 
F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

The Veteran is not entitled to service connection based on the 
finding of a chronic disease, or on the basis of continuity of 
symptomatology, because the most probative evidence of record 
shows that the Veteran was not diagnosed with peptic ulcer 
disease in service, or within one year of separation.  38 C.F.R. 
§§ 3.303(b), 3.307, 3.309.

The preponderance of the evidence is against the award of service 
connection for peptic ulcer disease; it follows that the benefit 
of the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the Veteran's claim is denied.


ORDER

Service connection for peptic ulcer disease is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


